Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While Examiner agrees with Applicant that Horn et al. does not disclose the features recited in amended claims 1 and 15, Examiner is presently using Fink et al. and Gupta et al. to teach the amended claims 1 and 15. Therefore, the arguments are moot. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
The last two claims of the previous claim listing are not numbered consecutively and will be referred to below as claim 29 and claim 30.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites, “[t]he integrally bladed rotor as recited in claim 1, wherein the patch portion is disposed on only one of the suction side at the leading edge”. However, there is no description in the specification regarding the patch portion being disposed only on the suction side at the leading edge. Figure 7 appears to show the patch portion being disposed at least on the pressure side near the leading edge, but nothing in the specification discloses the claimed arrangement. Therefore, it would be unclear to a person of ordinary skill in the art that the inventors had possession of the subject matter of Claim 22 at the time the application was filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 15, 23-26, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fink et al. (US 20160208626).
Regarding Claim 1, Fink et al. discloses an integrally bladed rotor for a gas turbine engine comprising: a rotor portion with an outer periphery (paragraph 0038; Fig. 2 #82 – hub as rotor portion with outer periphery); at least one airfoil extending radially from the outer periphery, the at least one airfoil including a suction side and a pressure side extending between a leading edge, a trailing edge and an airfoil thickness between the suction side and the pressure side (paragraph 0039; Figs. 3A,3B); and a patch portion disposed on one of the suction side and the pressure side and extending partway between the leading edge and the trailing edge, the patch portion including a first thickness added to the airfoil thickness (paragraph 0040; Fig. 3A #94 – increased airfoil thickness portion as patch portion).
Regarding Claim 2, Fink et al. discloses all the limitations of Claim 1 above. Fink et al. further discloses wherein the first thickness comprises a first fillet that defines a smooth transition between the outer periphery and one of the suction side and the pressure side of the at least one airfoil (paragraph 0041; Fig. 3A #98 - fillet).
Regarding Claim 23, Fink et al. discloses all the limitations of Claim 1 above. Fink et al. further discloses wherein the patch portion is spaced apart from the trailing edge (paragraphs 0040,0041; Fig. 3A #94 – patch portion is spaced from trailing edge #88).
Regarding Claim 24, Fink et al. discloses all the limitations of Claim 1 above. Fink et al. further discloses wherein the patch portion is spaced apart from the leading edge (paragraphs 0040,0041; Fig. 3A #94 – patch portion is spaced from trailing edge #86).
Regarding Claim 25, Fink et al. discloses all the limitations of Claim 1 above. Fink et al. further discloses wherein the patch portion is spaced apart from both the leading edge and the trailing edge (paragraphs 0040,0041; Fig. 3A #94 – patch portion).
Regarding Claim 26, Fink et al. discloses all the limitations of Claim 1 above. Fink et al. further discloses wherein the patch portion extends a distance between the leading edge and the trailing edge that is less than a distance between the leading edge and the trailing edge (paragraphs 0040,0041; Fig. 3A #94).
Regarding Claim 28, Fink et al. discloses all the limitations of Claim 1 above. Fink et al. further discloses wherein the patch portion is disposed on the pressure side of the at least one airfoil (paragraphs 0040,0041; Fig. 3A #94 – patch portion on pressure side #85).
Regarding Claim 15, Fink et al. discloses a method of fabricating an integrally bladed rotor for a gas turbine engine comprising: forming a rotor portion with an outer periphery (paragraph 0038; Fig. 2 #82 – hub as rotor portion with outer periphery); forming at least one airfoil that extends radially from the outer periphery to include a suction side and a pressure side extending between a leading edge and a trailing edge and an airfoil thickness between the pressure side and the suction side (paragraph 0039; Figs. 3A,3B); and forming a patch portion on one of the pressure side and the suction side extending partway between the leading edge and the trailing edge at a location based on predicted stresses on the at least one airfoil during operation (paragraph 0040; Fig. 3A #94 – increased airfoil thickness portion as patch portion).
With regard to method claim 15, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 231 USPQ 136 (Fed. Cir. 1986).
Regarding Claim 30, Fink et al. discloses all the limitations of Claim 15 above. Fink et al. further discloses wherein forming the patch portion includes forming the patch portion as a fillet that defines a smooth transition between the outer periphery and one of the suction side and the pressure side of the at least one airfoil (paragraph 0041; Fig. 3A #98 - fillet).
Claims 1, 15, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 8206115).
Regarding Claim 1, Gupta et al. discloses an integrally bladed rotor for a gas turbine engine comprising: a rotor portion with an outer periphery (Col. 3, lines 32-38); at least one airfoil extending radially from the outer periphery, the at least one airfoil including a suction side and a pressure side extending between a leading edge, a trailing edge and an airfoil thickness between the suction side and the pressure side (Col. 3, lines 39-43; Fig. 1); and a patch portion disposed on one of the suction side and the pressure side and extending partway between the leading edge and the trailing edge, the patch portion including a first thickness added to the airfoil thickness (Col. 5, lines 30-36; Fig. 4 #38 – bulge directly joined to airfoil as patch portion with first thickness).
Regarding Claim 27, Gupta et al. discloses all the limitations of Claim 1 above. Gupta et al. further discloses wherein the patch portion is disposed closer to the leading edge than to trailing edge (Fig. 4 #38).
Regarding Claim 15, Gupta et al. discloses a method of fabricating an integrally bladed rotor for a gas turbine engine comprising: forming a rotor portion with an outer periphery (Col. 3, lines 32-38); forming at least one airfoil that extends radially from the outer periphery to include a suction side and a pressure side extending between a leading edge and a trailing edge and an airfoil thickness between the pressure side and the suction side (Col. 3, lines 39-43; Fig. 1); and forming a patch portion on one of the pressure side and the suction side extending partway between the leading edge and the trailing edge at a location based on predicted stresses on the at least one airfoil during operation (Col. 5, lines 30-36; Fig. 4 #38 – bulge directly joined to airfoil as patch portion with first thickness).
With regard to method claim 15, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 231 USPQ 136 (Fed. Cir. 1986).
Regarding Claim 29, Gupta et al. discloses all the limitations of Claim 15 above. Gupta et al. further discloses wherein forming the patch portion includes forming the patch portion on the suction side closer to the leading edge than to trailing edge (Col. 5, line 58 – Col. 6, line 8; Fig. 4 #38 – bulge extends around leading edge to suction side).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trutschel (6478539) and Fukuno et al. (6190128) each teach integrally bladed rotors with root fillets.
Szymanski (20170009587) teaches a method of manufacturing a root fillet.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799